Citation Nr: 0304662	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-37 614	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include emphysema and chronic obstructive pulmonary 
disease, as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1955 to 
March 1975.  He also had subsequent Fleet Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the Seattle Regional 
Office denied service connection for a respiratory disorder, 
to include emphysema and chronic obstructive pulmonary 
disease, as a result of asbestos exposure.  

In July 2000, the Board remanded the veteran's service 
connection claim to the RO for further evidentiary 
development.  Due to a change in the veteran's address, his 
claims folder was transferred to the VA Regional Office (RO) 
in Reno, Nevada.  Following attempts to complete the 
instructions set forth in the Board's July 2000 remand, the 
Reno RO, in January 2003, returned the veteran's case to the 
Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A respiratory disorder, to include emphysema and chronic 
obstructive pulmonary disease, has not been shown to be 
associated with the veteran's active military service, 
including any in-service exposure to asbestos.  




CONCLUSION OF LAW

A respiratory disorder, to include emphysema and chronic 
obstructive pulmonary disease, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the May 1996 statement of the case, the 
April 1999 supplemental statement of the case, and a May 2002 
letter, the Seattle and Reno Regional Offices informed the 
veteran and his representative of the VCAA, the criteria used 
to adjudicate his service connection claim, the type of 
evidence needed to substantiate this issue, as well as the 
specific type of information necessary from him.  The veteran 
failed to respond to the RO's May 2002 letter.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  During the 
current appeal, the veteran has been accorded a VA general 
medical examination.  The report of this evaluation has been 
procured and associated with the veteran's claims folder.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

In this regard, the Board notes that further review of the 
veteran's claims folder indicates that, the veteran failed to 
report to the specialized VA respiratory evaluation scheduled 
in December 2002.  The purpose of this additional testing was 
to determine the specific nature and etiology of the 
veteran's lung condition.  The veteran has offered no 
explanation as to the reason for his failure to report to 
this specialized examination.  

With regard to the veteran's failure to report to the 
specialized VA respiratory examination in December 2002, the 
Board notes that the United States Court of Appeals for 
Veteran's Claims (Court) has held that VA's duty to assist is 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  As such, the Board will proceed to 
address the veteran's service connection claim based upon a 
complete and thorough review of the evidence currently 
associated with his claims folder.  

Factual Background

According to the service medical records, the veteran was 
treated for a cold in December 1963; a cold and cough in 
April 1964; a cold and runny nose in November 1964, April 
1965, and May 1965; and mild bronchitis in January 1966.  The 
remainder of the service medical records are negative for 
complaints of, treatment for, or findings of a respiratory 
disorder.  At the March 1975 separation examination, the 
veteran denied ever having experienced, or experiencing at 
that time, shortness of breath, pain or pressure in his 
chest, or a chronic cough.  This evaluation demonstrated that 
the veteran's lungs and chest were normal.  Chest x-rays 
taken at that time were within normal limits.  

Postservice private clinical records show between September 
1985 and November 1994, the veteran was occasionally treated 
for a respiratory disorder variously diagnosed as mild 
obstructive pattern, mild chronic obstructive pulmonary 
disorder, asthma, emphysema, a respiratory deficiency, an 
unknown lung disease, pulmonary dysfunction consistent with 
pulmonary emphysema, and severe underlying pulmonary disease.  
X-rays taken of the veteran's chest in August 1993 showed 
clear lungs with an unremarkable bony thorax but no 
infiltrate or pleural fluid.  These radiographic films were 
negative for an active disease.  

A September 1993 record included the examiner's opinion that 
the veteran's mild obstructive pattern was probably secondary 
to his smoking history.  A December 1993 record noted that 
the x-rays had shown slight pleural thickening of the lining 
of the veteran's chest which "can indicate exposure to 
asbestos as well as other irritants such as smoking or 
infection" but no evidence of pulmonary fibrosis or 
asbestosis.  

In January 1995, the veteran underwent a VA general medical 
examination.  At that time, he reported he was exposed to 
asbestos.  Specifically, he stated that, on many occasions 
during his Navy service, he worked directly with asbestos  
and spent at least three years in shipyards.  He remembered 
"times working and living in areas where there was 
significant asbestos contamination."  He further explained 
that he experienced no pulmonary problems until 1985, when he 
began to have some shortness of breath.  He noted that his 
shortness of breath progressively worsened but denied having 
any problems with coughing, sputum production, wheezing, or 
other pulmonary symptoms.  

A physical examination of the veteran's lungs demonstrated 
obvious mild to moderate shortness of breath after walking 
from the waiting room to the examination room (which was 
approximately 75 feet); distant breath sounds bilaterally; 
somewhat fibrous breath sounds; and no wheezing, rhonchi, 
rales, or other abnormalities.  In pertinent part, the 
examiner assessed asbestos exposure.  In addition, the 
examiner noted that the veteran has significant pulmonary 
disease, which has been progressive since 1985, and explained 
that the specific nature of the veteran's pulmonary disorder 
"apparently has not been clearly identified."  The examiner 
expressed his opinion that the veteran's pulmonary condition 
"sound[s] to be an emphysematous-type process, with impaired 
vital capacity, with the main symptom being shortness of 
breath which is mild to moderate at rest."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for a pulmonary disorder 
manifested by shortness of breath.  In particular, he 
maintains that he incurred such a disability during his 
active military, when he was exposed to asbestos.  According 
to the veteran, he lived and worked in areas that were 
contaminated with asbestos.  He asserts that his history of 
smoking could not be a factor in his current respiratory 
problem because he only smoked during his active duty and, 
even then, smoked less than one pack of cigarettes per day.  

In this regard, the Board notes that the veteran's service 
personnel records reflect almost 20 years of active Naval 
duty.  During most of that duty, the veteran served aboard 
ships.  Further, as the Board has discussed in this decision, 
post-service medical records indicate treatment for a 
respiratory disorder, variously diagnosed as mild obstructive 
pattern, mild chronic obstructive pulmonary disorder, asthma, 
emphysema, a respiratory deficiency, an unknown lung disease, 
pulmonary dysfunction consistent with pulmonary emphysema, 
and severe underlying pulmonary disease.  

Significantly, however, a specific chronic respiratory 
disorder has not been clearly defined.  The examiner who 
conducted the January 1995 VA general medical examination 
concluded that the specific nature of the veteran's pulmonary 
disorder "apparently has not been clearly identified."  

In addition, the veteran's respiratory condition has not been 
found to be specifically associated with his active military 
duty.  For instance, the September 1993 medical record 
included the examiner's opinion that the veteran's mild 
obstructive pattern was probably secondary to his smoking 
history.  Also, the December 1993 medical report noted that 
the x-rays had shown slight pleural thickening of the lining 
of the veteran's chest which could have been the result of 
exposure to asbestos or which could have been caused by other 
irritants such as smoking or infection.  

Without evidence that the veteran has a chronic respiratory 
disorder associated with his active military duty (including 
in-service exposure to asbestos), service connection for such 
a disability cannot be awarded.  See, 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to service connection for a 
respiratory disorder, to include emphysema and chronic 
obstructive pulmonary disease, as a result of asbestos 
exposure.  As such, his claim for such a disability must be 
denied.  




ORDER

Service connection for a respiratory disorder, to include 
emphysema and chronic obstructive pulmonary disease, as a 
result of asbestos exposure is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

